DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Claims 1 and 3-4 are cancelled.  Claims 2 and 5-13 are pending.

The independent claims 1 and 12-13 amended with the features “the second conductive film, the fourth conductive film, the first scan line, and the second scan line are in direct contact with the same insulating surface”, which support in “at least in FIGS. 48A and 48B and the text related thereto of the originally filed specification. Specifically, the electrode 104d corresponds to the claimed second and fourth conductive film and the gate electrode 104a corresponds to the claimed first and second scan line such that the second/fourth conductive film 104d and the first/second scan line 104a are in contact with the same insulating surface of the second insulating film 103” (the first paragraph, at page 8 in Remarks filed on 04/22/2022).

In the amendment filed on 11/13/2020, applicant reproduced FIGS. 48A-48B with the annotation in Remarks.  In Preliminary Amendment filed on 02/06/2019, new claims 2-11 have been added. However, new claims 2-11 contain new subject matters, which do not disclose in the instant application and the parent applications.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of 
“the first transparent conductive film has a herring-bone structure” in claim 5
“the first pixel electrode is in contact with the first substrate” in claim 7
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 cites “the first transparent conductive film has a herring-bone structure”, which did not disclose in the instant and parent applications.  Fig. 48A shows a common electrode (second electrode 102f) considers as “the first transparent conductive film” having the comb or finger structure or shape. Therefore, “a herring-bone structure” may interpret as the comb or finger structure or shape.

Claim 7 cites “the first pixel electrode is in contact with the first substrate”, which did not disclose in the instant and parent applications.    

Claims 5 and 7 may consider as the new subject matters, which do not disclose in the instant and parent applications.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 6 and 9-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hajime (US 20070236640).

    PNG
    media_image1.png
    471
    1083
    media_image1.png
    Greyscale

Regard to claims 2 and 9, Hajime discloses an electronic device comprising the liquid crystal display device, wherein the liquid crystal display device comprising: 
a first substrate 100; 
a first semiconductor film 102 comprising a channel formation region over the first substrate (see annotated in Figs. 7A-B above); 
a gate electrode 102 adjacent to the channel formation region with a gate insulating film 103 interposed between the first semiconductor film 102 and the gate electrode 104a; 
a signal line 107a electrically connected to the first semiconductor film; 
a first pixel electrode 108 over the first substrate 100;  
a first capacitor (see annotated in Figs. 7A-B above) that comprises 
a first conductive film containing a material same as the signal line 107a (see annotated in Figs. 7A-B above) and 
a second conductive film 104b containing a material same as a first scan line 104c (see annotated in Figs. 7A-B above), 
wherein the first pixel electrode 108 and the first capacitor are electrically connected to the first semiconductor film 102 (see annotated in Fig. 7B),
a first transparent conductive film 107c electrically connected to the second conductive film 104b (see annotated in Figs. 7A-B above) [The connection wiring 107c may be formed at the same time and with use of the same material as the second electrode 108 [0149]. The second electrode 108 may be formed of a material with a high light-transmitting property. For example, one or more elements selected from indium (In), tin (Sn), and oxygen (O); or a compound or an alloy material containing one or more of the aforementioned elements as a component (such as indium tin oxide (ITO), indium zinc oxide (IZO), or indium tin oxide doped with silicon oxide (ITSO)) are desirable [0093]];  
a second semiconductor film comprising a channel formation region; 
a second pixel electrode 108; 
a second capacitor that comprises 
a third conductive film containing a material same as the signal line 107a (see annotated in Figs. 7A-B above) and 
a fourth conductive film 104b containing a material same as a second scan line 104c (see annotated in Figs. 7A-B above), 
wherein the second pixel electrode 108 and the second capacitor are electrically connected to the second semiconductor film 102; 
a second transparent conductive film 107c electrically connected to the fourth conductive film 104b (see annotated in Figs. 7A-B above) [The connection wiring 107c may be formed at the same time and with use of the same material as the second electrode 108 [0149]. The second electrode 108 may be formed of a material with a high light-transmitting property. For example, one or more elements selected from indium (In), tin (Sn), and oxygen (O); or a compound or an alloy material containing one or more of the aforementioned elements as a component (such as indium tin oxide (ITO), indium zinc oxide (IZO), or indium tin oxide doped with silicon oxide (ITSO)) are desirable [0093]]; 
an interlayer insulating film over the first semiconductor film and the second semiconductor film; 
a liquid crystal layer over the first pixel electrode, the first transparent conductive film, the second pixel electrode, and the second transparent conductive film; and 
a second substrate over the liquid crystal layer, 
wherein, 
in a plan view, the first pixel electrode and the second pixel electrode are adjacent to each other, 
wherein 
the second conductive film 104b, the fourth conductive film 104b, the first scan line 104c, and the second scan line 104c are in direct contact with the same insulating surface [of a base insulating film 101], 
wherein 
the second conductive film is electrically connected to the fourth conductive film through a transparent conductive film 107c (see annotated in Figs. 7A-B above), 
wherein 
the channel formation region of the first semiconductor film 102 comprises a region which does not overlap with the first transparent conductive film 107c, 
wherein 
each of the first pixel electrode 108 and the first transparent conductive film 107c comprises a transparent conductive film [0093] and [0149], 
wherein 
the signal line, the first scan line, and the second scan line each contain a copper film and a titanium film [As a material to be used for the gate wiring 104c, the auxiliary wiring 104b, and the source wiring 107a, one or more elements selected from aluminum (Al), tantalum (Ta), titanium (Ti), molybdenum (Mo), tungsten (W), neodymium (Nd), chromium (Cr), nickel (Ni), platinum (Pt), gold (Au), silver (Ag), copper (Cu), magnesium (Mg), scandium (Sc), cobalt (Co), zinc (Zn), niobium (Nb), silicon (Si), phosphorus (P), boron (B), arsenic (As), gallium (Ga), indium (In), tin (Sn) [0125]], and 
wherein 
the interlayer insulating film has a stacked-layer structure including an inorganic insulating film and a resin film [only one of the insulating film 105 and the first interlayer insulating film 106a may be formed, alternatively, each of the insulating films has a multilayer structure. An inorganic material or an organic material can be used for the insulating films. As an organic material, polyimide, acrylic, polyamide, polyimide amide, resist, siloxane, polysilazane, or the like can be used. As an inorganic material, an insulating substance containing oxygen or nitrogen, such as silicon oxide (SiOx), silicon nitride (SiNx), silicon oxynitride (SiOxNy: x>y), or silicon nitride oxide (SiNxOy: x>y) can be used. Alternatively, a stacked-layer film in which a plurality of these films are stacked may be used. Further alternatively, a stacked-layer film in which an organic material and an inorganic material are combined may be used [0141]].    

Regard to claim 6, Hajime discloses the liquid crystal display device, wherein the liquid crystal display device is configured so that orientation of the liquid crystal layer is inherently controlled by an electric field generated by a voltage applied between the first pixel electrode and the first transparent conductive film.  

Regard to claim 10, Hajime discloses an electronic device comprising an antenna, a battery, and the liquid crystal display device according to claim 2, wherein the liquid crystal display device is electrically connected to the antenna and the battery (Fig. 31H).  

Regard to claim 11, Hajime discloses a portable information terminal comprising an operating key and the liquid crystal display device according to claim 2 (Figs. 31A-H) .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
1.	Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 6657231) in view Zhang et al. (US 20020053703) and Hwan et a. (KR 20050030279).

    PNG
    media_image2.png
    562
    1228
    media_image2.png
    Greyscale

Regard to claim 12, Jung et al. disclose a liquid crystal display device comprising: 
a first transistor electrically connected to a signal line [a data line 62, see annotated in Fig. 5 above]; 
a first pixel electrode 82 and a first capacitor which are electrically connected to the first transistor (see annotated in Fig. 5 above); 
a second transistor electrically connected to the signal line [a data line 62, see annotated in Fig. 5 above]; 
a second pixel electrode 82 and a second capacitor which are electrically connected to the second transistor (see annotated in Fig. 5 above); 
an interlayer insulating film [a passivation layer 72] over the first transistor and the second transistor; and 
a liquid crystal layer over the first pixel electrode and the second pixel electrode [for a liquid crystal display], 
wherein, 
in a plan view, the first pixel electrode and the second pixel electrode are adjacent to each other (see annotated in Fig. 5 above), 
wherein 
the first capacitor comprises a first conductive film 69 containing a material same as the signal line and a second conductive film [a storage electrode line 26, 27, 28, 29] containing a material same as a first scan line 22 [The data wire parts 62, 65, and 66, and the redundant repair line 69 may have a multiple-layered structure like the gate wire parts 22 and 24. Of course, when the data wire has a multiple-layered structure, it is preferable that one layer is made of a material having a low resistivity and another is made of a material having good contacting properties with other materials, col. 5 lines 47-53],
wherein 
the second capacitor comprises a third conductive film 69 containing a material same as the signal line and a fourth conductive film [a storage electrode line 26, 27, 28, 29] containing a material same as a second scan line 22 [The data wire parts 62, 65, and 66, and the redundant repair line 69 may have a multiple-layered structure like the gate wire parts 22 and 24. Of course, when the data wire has a multiple-layered structure, it is preferable that one layer is made of a material having a low resistivity and another is made of a material having good contacting properties with other materials, col. 5 lines 47-53], 
wherein 
the second conductive film 26-29, the fourth conductive film 26-29, the first scan line 22, and the second scan line 22 are in direct contact with the same insulating surface of the substrate 10, 
wherein 
the second conductive film is electrically connected to the fourth conductive film through a conductive film 88 comprising indium, tin, and oxygen [storage wire connection portions 88 connecting the neighboring storage wires 26, 27, 28, and 29 of a pixel column through the contact holes 78 are formed with the same layer as a pixel electrode 82, col. 7 lines 40-44], 
wherein 
the first pixel electrode comprises indium, tin, and oxygen [transparent ITO is taken as an example of the material of the pixel electrode 82], 
wherein 
the second pixel electrode comprises indium, tin, and oxygen [transparent ITO is taken as an example of the material of the pixel electrode 82], 
wherein 
the signal line, the first scan line, and the second scan line each contain metal [gate wires and storage wires of metal or conductive material such as aluminum (Al) or aluminum alloy, molybdenum (Mo) or molybdenum-tungsten (MoW), chromium (Cr), and tantalum (Ta) are formed on an insulating substrate 10. A gate wire includes a gate line (or scanning signal line) 22 extending in the horizontal direction in FIG. 1 and transmitting a scanning signal and a gate electrode 24 which is a part of the gate line and one terminal of a thin film transistor. The gate wire may include a gate pad connected to an end of the gate line 22 and transmitting a scanning signal from an external circuit to the gate line 22, col. 4 line 43-46], and 
wherein 
the interlayer insulating film has a stacked-layer structure including an inorganic insulating film or (not and) a resin film [The passivation layer 72 can be made of an insulating material such as SiNx, acrylic organic material, other transparent photo-definable material, or other organic material, col. 5 lines 58-61].  

Regard to claim 13, Jung et al. disclose a liquid crystal display device comprising: 
a first transistor electrically connected to a signal line [a data line 62, see annotated in Fig. 5 above]; 
a first pixel electrode 82 and a first capacitor which are electrically connected to the first transistor (see annotated in Fig. 5 above); 
a second transistor electrically connected to the signal line [a data line 62, see annotated in Fig. 5 above]; 
a second pixel electrode 82 and a second capacitor which are electrically connected to the second transistor (see annotated in Fig. 5 above); 
an interlayer insulating film [a passivation layer 72] over the first transistor and the second transistor; and 
a liquid crystal layer over the first pixel electrode and the second pixel electrode [for a liquid crystal display], 
wherein, 
in a plan view, the first pixel electrode and the second pixel electrode are adjacent to each other (see annotated in Fig. 5 above), 
wherein 
the first capacitor comprises a first conductive film 69 containing a material same as the signal line and a second conductive film [a storage electrode line 26, 27, 28, 29] containing a material same as a first scan line 22 [The data wire parts 62, 65, and 66, and the redundant repair line 69 may have a multiple-layered structure like the gate wire parts 22 and 24. Of course, when the data wire has a multiple-layered structure, it is preferable that one layer is made of a material having a low resistivity and another is made of a material having good contacting properties with other materials, col. 5 lines 47-53],
wherein 
the second capacitor comprises a third conductive film 69 containing a material same as the signal line and a fourth conductive film [a storage electrode line 26, 27, 28, 29] containing a material same as a second scan line 22 [The data wire parts 62, 65, and 66, and the redundant repair line 69 may have a multiple-layered structure like the gate wire parts 22 and 24. Of course, when the data wire has a multiple-layered structure, it is preferable that one layer is made of a material having a low resistivity and another is made of a material having good contacting properties with other materials, col. 5 lines 47-53], 
wherein 
the second conductive film 26-29, the fourth conductive film 26-29, the first scan line 22, and the second scan line 22 are in direct contact with the same insulating surface of the substrate 10, 
wherein 
the second conductive film is electrically connected to the fourth conductive film through a conductive film 88 comprising indium, tin, and oxygen [storage wire connection portions 88 connecting the neighboring storage wires 26, 27, 28, and 29 of a pixel column through the contact holes 78 are formed with the same layer as a pixel electrode 82, col. 7 lines 40-44], 
wherein 
the first pixel electrode comprises indium, tin, and oxygen [transparent ITO is taken as an example of the material of the pixel electrode 82], 
wherein 
the second pixel electrode comprises indium, tin, and oxygen [transparent ITO is taken as an example of the material of the pixel electrode 82], 
wherein 
the signal line, the first scan line, and the second scan line each contain metal [gate wires and storage wires of metal or conductive material such as aluminum (Al) or aluminum alloy, molybdenum (Mo) or molybdenum-tungsten (MoW), chromium (Cr), and tantalum (Ta) are formed on an insulating substrate 10. A gate wire includes a gate line (or scanning signal line) 22 extending in the horizontal direction in FIG. 1 and transmitting a scanning signal and a gate electrode 24 which is a part of the gate line and one terminal of a thin film transistor. The gate wire may include a gate pad connected to an end of the gate line 22 and transmitting a scanning signal from an external circuit to the gate line 22, col. 4 line 43-46], and 
wherein 
the interlayer insulating film has a stacked-layer structure including an inorganic insulating film or (not and) a resin film [The passivation layer 72 can be made of an insulating material such as SiNx, acrylic organic material, other transparent photo-definable material, or other organic material, col. 5 lines 58-61], 
wherein, 
in a plan view, each of the first conductive film 69 and the second conductive film 26 comprises a region extending in a direction where the first scan line extends, and 
wherein, 
in a plan view, each of the third conductive film 69 and the fourth conductive film 26 comprises a region extending in a direction where the second scan line extends.

However, Jung et al. fail to disclose the liquid crystal display device, wherein (1) the signal line, the first scan line, and the second scan line each contain a copper film and a titanium film; and (2) the interlayer insulating film has a stacked-layer structure including an inorganic insulating film and a resin film.

Hwan et al. teach the liquid crystal display device, wherein (1) the signal line, the first scan line, and the second scan line each contain a copper film and a titanium film [Gate wirings 22, 24, and 26 formed of a double layer of first gate wiring layers 221, 241, and 261 and second gate wiring layers 222, 242, and 262 are formed on the insulating substrate 10. The first gate wiring layers 221, 241, and 261 may include molybdenum alloys such as molybdenum (Mo) and molybdenum tungsten (MoW), chromium (Cr), chromium alloys, titanium (Ti), titanium alloys, thallium (Ta), and thallium. The second gate wiring layers 222, 242, and 262 are made of any one of alloys, and the second gate wiring layers 222, 242, and 262 are made of silver (Ag) or a silver alloy, aluminum or an aluminum alloy, copper, or a copper alloy].

Zhang et al. teach the liquid crystal display device, wherein (2) the interlayer insulating film has a stacked-layer structure including an inorganic insulating film and a resin film [the interlayer insulating film was formed of a laminated film of the silicon nitride film 127 and the polyimide film 128 [0092], [0094], [0144], [0161]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung et al. disclosed, wherein (1) the signal line, the first scan line, and the second scan line each contain a copper film and a titanium film for implement the thin film transistor substrate to which the structure of the low resistance wiringas Hwan et al. taught; and (2) the interlayer insulating film has a stacked-layer structure including an inorganic insulating film and a resin film for preventing the vertical short-circuit through the pin holes of the interlayer insulating film [0077] as Zhang et al. taught. 

2.	Claims 2 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 6657231) in view Lee et al. (KR 20000010168), Zhang et al. (US 20020053703) and Hwan et a. (KR 20050030279).

    PNG
    media_image3.png
    580
    1128
    media_image3.png
    Greyscale

Regard to claims 2 and 9, Jung et al. disclose an electronic device comprising the liquid crystal display device, wherein the liquid crystal display device comprising: 
a first substrate 10; 
a first semiconductor film 42 comprising a channel formation region over the first substrate (see annotated in Fig. 5 above); 
a gate electrode 24 adjacent to the channel formation region with a gate insulating film 30 interposed between the first semiconductor film 42 and the gate electrode 22; 
a signal line 62 electrically connected to the first semiconductor film; 
a first pixel electrode 82 over the first substrate 10 (see annotated in Fig. 5 above);  
a first capacitor that comprises 
a first conductive film 69 containing a material same as the signal line 62, 
a second conductive film 26 containing a material same as a first scan line 22, 
a first transparent conductive film 88 electrically connected to the second conductive film 26; 
a second semiconductor film (see annotated in Fig. 5 above) comprising a channel formation region; 
a second pixel electrode 82 (see annotated in Fig. 5 above); 
a second capacitor that comprises 
a third conductive film 69 containing a material same as the signal line 62 and 
a fourth conductive film 26 containing a material same as a second scan line 22, 
a second transparent 88 conductive film electrically connected to the fourth conductive film 22; 
an interlayer insulating film 72 over the first semiconductor film 42 and the second semiconductor film 42; 
a liquid crystal layer over the first pixel electrode, the first transparent conductive film, the second pixel electrode, and the second transparent conductive film; and a second substrate over the liquid crystal layer [for a liquid crystal display], 
wherein, 
in a plan view, the first pixel electrode 82 and the second pixel electrode 82 are adjacent to each other, 
wherein 
the second conductive film 26, the fourth conductive film 26, the first scan line 22, and the second scan line 22 are in direct contact with the same insulating surface of the substrate 10, 
wherein 
the second conductive film is electrically connected to the fourth conductive film through a transparent conductive film 88 [storage wire connection portions 88 connecting the neighboring storage wires 26, 27, 28, and 29 of a pixel column through the contact holes 78 are formed with the same layer as a pixel electrode 82, col. 7 lines 40-44], 
wherein 
the channel formation region of the first semiconductor film comprises a region which does not overlap with the first transparent conductive film, 
wherein 
each of the first pixel electrode and the first transparent conductive film comprises a transparent conductive film, 

However, Jung et al. fail to disclose the liquid crystal display device, wherein (1) the first pixel electrode and the first capacitor are electrically connected to the first semiconductor film and the second pixel electrode and the second capacitor are electrically connected to the second semiconductor film; (2) the signal line, the first scan line, and the second scan line each contain a copper film and a titanium film; and (3) the interlayer insulating film has a stacked-layer structure including an inorganic insulating film and a resin film.

    PNG
    media_image4.png
    149
    559
    media_image4.png
    Greyscale

Lee et al. teach wherein the liquid crystal display device, wherein (1) the first and second pixel-electrodes 141 and the first and second capacitors [with the storage capacitor electrode 127] are electrically connected to the first or second semiconductor film 133b.

Hwan et al. teach the liquid crystal display device, wherein (1) the signal line, the first scan line, and the second scan line each contain a copper film and a titanium film [Gate wirings 22, 24, and 26 formed of a double layer of first gate wiring layers 221, 241, and 261 and second gate wiring layers 222, 242, and 262 are formed on the insulating substrate 10. The first gate wiring layers 221, 241, and 261 may include molybdenum alloys such as molybdenum (Mo) and molybdenum tungsten (MoW), chromium (Cr), chromium alloys, titanium (Ti), titanium alloys, thallium (Ta), and thallium. The second gate wiring layers 222, 242, and 262 are made of any one of alloys, and the second gate wiring layers 222, 242, and 262 are made of silver (Ag) or a silver alloy, aluminum or an aluminum alloy, copper, or a copper alloy].
Zhang et al. teach the liquid crystal display device, wherein (2) the interlayer insulating film has a stacked-layer structure including an inorganic insulating film and a resin film [the interlayer insulating film was formed of a laminated film of the silicon nitride film 127 and the polyimide film 128 [0092], [0094], [0144], [0161]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung et al. disclosed, wherein (1) the first pixel electrode and the first capacitor are electrically connected to the first semiconductor film and the second pixel electrode and the second capacitor are electrically connected to the second semiconductor film for providing a liquid crystal display device having high quality image quality by securing insulation of gate wiring in manufacturing an active panel using four mask processes as Lee et al taught; (2) the signal line, the first scan line, and the second scan line each contain a copper film and a titanium film for implement the thin film transistor substrate to which the structure of the low resistance wiringas Hwan et al. taught; and (3) the interlayer insulating film has a stacked-layer structure including an inorganic insulating film and a resin film for preventing the vertical short-circuit through the pin holes of the interlayer insulating film [0077] as Zhang et al. taught. 

Regard to claim 5, Jung et al. disclose the liquid crystal display device, wherein the first transparent conductive film has a herring-bone structure [a storage electrode line  28 and 29 form the comb or finger structure or shape (a herring-bone structure)].  

Regard to claim 6, Jung et al. disclose the liquid crystal display device, wherein the liquid crystal display device is configured so that orientation of the liquid crystal layer is inherently controlled by an electric field generated by a voltage applied between the first pixel electrode and the first transparent conductive film [since the liquid crystal display has two panels having electrodes for generating an electric field and a liquid crystal layer interposed between the two panels. The transmittance of incident light is controlled by the intensity of the electric field applied to the liquid crystal layer, col. 1 lines 15-35, The pixel electrode 82 that receives an image signal and generates an electric field with a common electrode of an upper panel is formed on the passivation layer 72, col. 5 lines 62-64].  

Regard to claim 7, Jung et al. fail to disclose the liquid crystal display device, wherein the first pixel electrode is in contact with the first substrate.  However, Lee et al. teach the liquid crystal display device, wherein the first pixel electrode 141 is in contact with the first substrate 101.  

Regard to claim 8, Jung et al. and Lee et al. disclose the liquid crystal display device, wherein the gate electrode is located under the gate insulating film.  

3.	Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 6657231) in view Lee et al. (KR 20000010168), Zhang et al. (US 20020053703) and Hwan et a. (KR 20050030279) as applied to claim 2 in further view of Jun et al. (US 20040263506).

Jung et al. fail to disclose an electronic device comprising an antenna, a battery, and the liquid crystal display device, wherein the liquid crystal display device is electrically connected to the antenna and the battery (claim 10). A portable information terminal comprising an operating key and the liquid crystal display device (claim 11).  

Jun et al. teaches an electronic device comprising an antenna, a battery, and the liquid crystal display device, wherein the liquid crystal display device is electrically connected to the antenna and the battery (claim 10). A portable information terminal comprising an operating key and the liquid crystal display device (claim 11) [[0189],[0211]-[0212] see Fig. 16-19A-B].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung et al. disclosed, wherein an electronic device comprising an antenna, a battery, and the liquid crystal display device, wherein the liquid crystal display device is electrically connected to the antenna and the battery (claim 10). A portable information terminal comprising an operating key and the liquid crystal display device (claim 11) for different uses of liquid crystal display [0004] as Jun et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871